Citation Nr: 1501241	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  14-10 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on March 19 and 20, 2013, for treatment at Whidbey General Hospital.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1949 to December 1953.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2013 decision by the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.

In November 2014, as support for his claim, he testified at a hearing at the Regional Office (RO) in Seattle, Washington, before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725, that is, applying for payment or reimbursement for treatment of a non-service-connected disability, must be the entity that furnished the treatment (the vendor), the Veteran who paid for the treatment, or the person or organization that paid for the treatment on the Veteran's behalf.  38 C.F.R. § 17.1004(a).  Thus, the Veteran has the required standing to bring this appeal.

During the hearing and in his substantive appeal (on VA Form 9), the Veteran mentioned also incurring unreimbursed emergent medical treatment expenses at other private medical facilities on dates other than March 19 and 20, 2013, so in addition to the expenses at issue in this appeal.  In the event that he indeed wants or expects to be reimbursed for these additionally unauthorized expenses, he has to file separate claims for the treatment he received on these additional dates.  The decision he appealed to the Board only concerned the expenses he had incurred exclusively on March 19 and 20, 2013, so only those are at issue in this appeal.

Because of his age, however, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On March 19 and 20, 2013, the Veteran received treatment at Whidbey General Hospital for face and upper back injuries sustained in a fall.

2.  At the time that treatment was furnished, even if emergent, he had coverage under a health-plan contract.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the unauthorized medical services provided the Veteran on March 19 and 20, 2013, at Whidbey General Hospital.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because, however, this claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are inapplicable.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).


That notwithstanding, the Board has reviewed the file to ascertain whether the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of these medical expenses, and he has indeed been provided this opportunity - including during his November 2014 Travel Board hearing.  Moreover, there is no outstanding evidence, and resolution of this case does not turn on a medical question requiring an opinion.

II. Analysis

There are two avenues for obtaining payment or reimbursement for the expenses of private medical care, which are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. § 17.1000-17.1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and §17.121 for eligible veterans with service-connected conditions. 

As an initial matter, the Board sees the Veteran is 40 percent service connected for bilateral hearing loss; this is his only service-connected disability.  The record does not indicate, and it is not claimed, that his treatment in question was due to a service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or that he was rated as permanently and totally disabled, or was participating in a rehabilitation program under 38 U.S.C.A. Chapter 31, such that he could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (2014).  Therefore, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities.


According to 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that he is 1) an active participant in VA health care, and 2) is personally liable for the emergency treatment furnished.  A Veteran is an active participant in VA health care if:  1) he or she is enrolled in the VA health care system; and 2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A Veteran is personally liable for the emergency treatment furnished if:  1) he or she if financially liable to the provider of the emergency treatment for that treatment; 2) he or she has no entitlement to care or services under a health-plan contract; 3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and 4) he or she is not eligible for reimbursement for medical care under 38 U.S.C.A. § 1728.

A claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of the following:  July 19, 2001; the date the Veteran was discharged from the facility that furnished emergency treatment; the date of death, but only if the death occurred during transportation to the facility for emergency treatment, or if the death occurred during the stay in the facility that included the provision of emergency treatment; or the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d)(1)-(4).

According to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 may be made only if the following eight conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

The Veteran maintains that he should be reimbursed for his medical expenses incurred on March 19 and 20, 2013, for his visit to the Whidbey General Hospital Emergency Department after falling and sustaining injuries to his face and upper back.  He testified that he lives on an island and that the closest VA medical facility is far from his home, so the local hospital is the only place reasonably feasible to go in the event of an emergency like this one at issue.  He indicated he was experiencing dizzy spells after the fall, turns out had two cracked ribs and a facial contusion, and could not talk so suspected he might even have been having a stroke.  He further testified that, when he contacted his local VA medical facility, which is at least 50 miles from his home, they told him to go to the emergency room given the urgency of his situation.

In the September 2013 decision at issue in this appeal, his claim for reimbursement of the costs associated with the medical services he received at Whidbey General Hospital on March 19 and 20, 2013, was denied on the basis that he had other insurance benefits.  During his hearing he and his representative acknowledged this other insurance (since he has Medicare), but argued it does not equate to the type of supplemental insurance that would be disqualifying for VA to pay or reimburse him for the cost of this treatment.  Resolution of this appeal, therefore, turns on whether the Veteran has coverage, either in whole or in part, under what could be considered a health-plan contract.

Review of the claims file confirms he has a health-plan contract, Medicare Part A and Part B.  In fact, Medicare covered $19,313.32 of his $23,837.30 bill from Whidbey General Hospital.  The Board is cognizant that he has argued that Medicare did not cover 100-percent of his expenses, but 38 C.F.R. § 17.1102(f) precludes reimbursement of unauthorized medical expenses for those even only receiving partial reimbursement of medical expenses.

The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has observed that, given the use by Congress of the conjunctive "and" in this statute and regulation, all of the enumerated requirements have to be met before reimbursement may be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  See also Hayes v. Brown, 6 Vet. App. 66 (1993) and Zimick v. West, 11 Vet. App. 45, 49 (1998).

Here, the Veteran does not meet all of the criteria for payment or reimbursement of these non-VA medical services, as he has coverage under a health-plan contract, in whole or at least in part.  The Board does not have authority to award medical care benefits except as authorized by the applicable statutes and regulations.  Where the law and not the evidence is dispositive, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim of entitlement to payment or reimbursement of the unauthorized medical expenses incurred on March 19 and 20, 2013, for treatment at Whidbey General Hospital is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


